Citation Nr: 1307466	
Decision Date: 03/05/13    Archive Date: 03/11/13

DOCKET NO.  09-11 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a heart disability.

2.  Entitlement to service connection for a lung disability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel
INTRODUCTION

The Veteran served on active duty from August 1967 to May 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In August 2010, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

These claims were previously before the Board in December 2010, at which time they were remanded for further development.  The case has since been returned to the Board for consideration.  

In addition to a paper claims file, the Veteran also has an electronic file known as a Virtual VA file.  The Board has reviewed both prior to adjudication of this claim.  


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran has a heart disability that is etiologically related to a disease, injury, or event in service.

2.  There is at least an approximate balance of positive and negative evidence as to whether the Veteran's current lung disability (COPD/emphysema) had its onset during military service.


CONCLUSIONS OF LAW

1.  A heart disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2012).

2.  Resolving doubt in favor of the Veteran, his lung disability was incurred during his military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

A VCAA letter dated in July 2007 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2012); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced Veterans Service Organization and has submitted argument in support of his claims.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  

The Board is aware that the Veteran identified post-service VA treatment records related to what he called emphysema and heart problems.  To the best of his recollection, these records showed that he was 30 percent disabled due to heart problems and emphysema.  Such treatment records have not been associated with the claims file.  Whatever the cause, the RO/AMC undertook multiple efforts to obtain any such in-service treatment records, but was unable to find any existing records.  In addition, the Board's December 2010 remand instructed the RO/AMC to make additional efforts to obtain any existing records.  The RO/AMC requested that the Veteran submit additional records that he may have in his possession.  In response, the Veteran indicated that VA is in possession of all available records.  VA also received a negative reply from McGuire VA Medical Center (VAMC) in May 2012 following a request for additional treatment records.  A formal finding of unavailability was made in June 2012 regarding any evidence of treatment at McGuire VAMC from the early-1970s.  

Given the efforts expended by the RO/AMC and the Veteran's assertion that he does not have copies of the cited records, the Board finds that a remand for further efforts to obtain any additional records would be futile and serve no useful purpose.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2012).  

In this case, the Veteran was provided VA examinations in December 2010 and January 2012.  The examiners considered the Veteran's complaints of chest pain and breathing problems since service, as well as the service treatment records, post-service treatment records, and conducting a physical examination.  Based on the foregoing, the December 2010 examiner concluded that the Veteran's heart and lung disabilities were not due to or aggravated by an event, disease, or injury incurred during active service, and the January 2012 examiner concluded the same with respect to COPD only.  Therefore, as the opinions were based on review of the claims file, including the Veteran's statements, and provided an extensive rationale for the opinion provided, the Board concludes that the opinions provided are adequate.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claim.

The Board has considered the impact of the December 2010 VA examiner's notation that he could not locate records of the Veteran's complaining of chest pain in the claims file.  Although such records are present in the claims file, the Board finds that the VA examiner's failure to locate them does not render the medical opinion inadequate in this instance.  In this regard, the Board notes that the VA examiner did discuss the Veteran's current report of having experienced symptoms in service, and the VA examiner did refer to the Board's remand and the reference therein to the Veteran having complained of shortness of breath.  Furthermore, although the VA examiner later noted that there was no evidence of heart disease in service, the Board finds that this is consistent with the results of several in-service examinations, as well as a July 1971 VA examination, which specifically found that there was no evidence of heart disease at the time.  Most significantly, the VA examiner's ultimate opinion that the Veteran's heart disease developed as a consequence of heredity, smoking, diet, and lifestyle choice, is not at all inconsistent with the Veteran having experienced recurring symptoms since service, as his service treatment records specifically attribute in-service complaints of chest pain to smoking, even though those same records also confirm that no underlying heart disease had yet developed.  For these reasons, the Board finds that the December 2010 VA opinion is consistent with and supported by other medical evidence of record, and is adequate on which to base a decision.

Based on the December 2010 and January 2012 VA examination reports and the subsequent readjudication of the claim, the Board further finds that there has been substantial compliance with its December 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service. 38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2012).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for certain chronic diseases, including arteriosclerosis and cardiovascular renal disease, will be presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  In this case, the Veteran was not diagnosed with heart trouble within one year of separation from service.  As such, service connection may not be granted on a presumptive basis. 

In the absence of presumption, to establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Factual Background 

The Veteran contends that he experienced chest pain and breathing problems during service and ever since.  It is his contention that his heart and lung problems are attributable to his period of active duty.  He has contended that welding during service, and breathing in smoke, has caused his lung disability.  

During his enlistment physical examination, the Veteran reported a history of shortness of breath, pain/pressure in his chest, and palpation or pounding heart.  The examining provider did not list any preexisting heart or lung disability in the comment section, nor has the Veteran contended otherwise.  

In a January 1968 service treatment record, the Veteran sought treatment for chest pain that was deemed muscular in nature as his chest examination was clear.  

In November 1969, the Veteran complained of shortness of breath and pain in his chest.  He noted this while filling out a health report since his last Industrial Medicine Examination.  There was a notation that the Veteran should be referred for an evaluation of chest pain.  Another notation on that same sheet indicated that the Veteran has no illness or nor has he been to the doctor for treatment of chest pain.  A December 1969 chest x-ray was within normal limits.  

An April 1971 treatment note reflects the Veteran's complaints of shortness of breath, chest pains, and chronic cough.  He advised that he has smoked one pack of cigarettes a day for 10 years and the treating personnel associated his dry cough with his smoking history.  The examiner further noted the Veteran's complaints of right lung pain with intermittent aching associated with his smoking.  As for the chronic cough, the Veteran reported a long history and that it was not productive.  This was again associated with smoking.  

A separation physical examination dated April 9, 1971, indicates that there were no disabilities or chronic heart and lung problems noted.  In fact heart and lung/chest examinations were within normal limits.  Chest x-rays were noted to be negative.  A laboratory record dated April 11, 1971, indicates that the Veteran had a small heart with wide rib spacing, and barrel symmetry in the chest-all suggestive of emphysema.  

During July 1971 VA examinations, the Veteran denied any current shortness of breath or cough.  The examiner noted that the Veteran was unsure whether he was told he had emphysema during service or it may have been bronchitis.  The examiner indicated that the Veteran did not have symptoms indicative of a chronic lung disease, but he may have had asthma as a child.  Physical examination revealed normal thorax, full expansion without lag, clear lungs, and vital lung capacity greater than the machine would record (it maxes out at 120 percent).  The Veteran reported that he believed he had a small heart, but the examiner found that it would be nothing for him to worry about.  The examiner indicated that the Veteran's heart, blood pressure, and peripheral vessels were all entirely normal.  Electrocardiogram was within normal limits.  The examiner opined that the Veteran did not have heart disease or emphysema.  

The Veteran first filed a claim for service connection for heart disease and emphysema in May 1971, which was denied in an August 1971 rating decision.  The claim was denied because there was no current heart disease or lung disability found, nor was he shown to have heart disease or a lung disability during service or at discharge.  

In a December 1999 echocardiogram, the Veteran's overall ejection fraction was well preserved and he was assessed as having a normal echocardiogram with questionable posterior hypokinesis.  A nuclear cardiology report revealed no obstructive coronary artery disease, mild disease in the mid-left anterior descending, and preserved left ventricular systolic function.  Stress test revealed no clinical or electrocardiographic evidence of underlying transient myocardial ischemia up to the stress point achieved, and there was suboptimal heart rate achieved (patient on beta blockade).

The first documentation of record of hypertension, coronary artery disease (CAD), and chronic obstructive pulmonary disease (COPD) was in 2007.  At that time, the Veteran was advised to quit smoking.  In addition, there was a notation of a previous heart catheterization procedure performed in 2002.  At no time in conjunction with his VA medical treatment did the Veteran report the onset of any heart-related complaints or lung problems during service.  

During the Veteran's August 2010 hearing, he testified that during service his left arm would hurt, and he would just pass it off as a strain.  He further stated that he was welding on a daily basis and breathing in smoke.  He recalled always coughing during service.  

The Veteran was afforded a VA examination in December 2010, at which time the Veteran reported heart problems having their onset in 1971.  The examiner noted, however, that medical records show heart problems beginning in 2000.  The Veteran indicated that he experienced chest pains during service, and the examiner could not acknowledge seeing the record, but endorsed the Veteran's report of it.  In addition, the Veteran was shown to have undergone a heart catheterization in 2000.  The Veteran endorsed lung symptoms of nonproductive coughing and dyspnea on mild exertion.  

Upon physical examination, the Veteran's echocardiogram reflected non-specific heart problems, likely due to COPD, but this was based on speculation.  The examiner found no evidence of congestive heart failure, pulmonary hypertension, or ischemic heart disease.  During lung testing, the examiner noted that the Veteran was barrel chested with increase expiratory phase bilaterally.  

Following physical examination, review of the claims file, and interview of the Veteran, the examiner diagnosed the Veteran as having COPD secondary to smoking and stenosis (40%) of the LAD artery.  He opined that his COPD and heart disease were less likely than not related to the Veteran's active duty.  In so concluding, the examiner indicated that the Veteran's heart problems are secondary to hereditary, smoking, diet, and lifestyle.  Further, he found no evidence to show that the Veteran's heart problems began in service, and it is well known that smoking affects the heart as well as the lungs.  The examiner noted the Veteran's 1-2 ppd for 44 years of smoking caused his heart and lung problems.  He specifically noted that the Veteran's smoking history caused 100 percent of his lung problems, but he could not offer a percentage of attribution for the heart without resort to speculation.  In addition, the examiner noted that there is no clinical evidence of heart disease until his May 2000 cardiac catheterization.  

The Veteran was afforded another VA respiratory examination in January 2012, at which time he was diagnosed as having emphysema and COPD.  Following review of the pertinent medical records, the examiner opined that the Veteran's COPD is less likely than not caused by or a result of his military service.  The examiner reached this conclusion because the Veteran had no COPD or respiratory issues in service and is a current smoker.  In addition, the examiner noted that the Veteran did not have any chronic lung condition or respiratory problems until 36 years following service.  His COPD diagnosis was made after 40 years of heavy smoking.  

Analysis

Heart Disability:

Having reviewed the complete record, the Board concludes that the preponderance of the evidence is against finding that the Veteran has heart disability that was incurred in or is otherwise related to his military service.

In reaching that conclusion the Board notes that there is no competent evidence of record linking his currently diagnosed heart disability to military service.  Specifically, there is no medical evidence linking any of the Veteran's heart problems to service and, indeed, there is one medical opinion finding it less likely than not that any current heart disability was due to his military service.  In that regard, the Board finds the December 2010 VA medical opinion to be of significant probative value as it was definitive, based upon a complete review of the Veteran's entire claims file, and supported by detailed rationale.  Among the factors for assessing the probative value of a medical opinion are the examiner's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The reviewer considered the Veteran's claims file, his contentions, the medical evidence of record, and conducted a complete physical examination, but concluded that the Veteran's heart disability was not due to active duty service.  Furthermore, a complete and thorough rationale was provided for the opinion rendered.  Specifically, the examiner concluded that the Veteran's significant smoking history was the likely cause of his heart disability.  Further, the examiners noted that the Veteran was not treated in service for a chronic heart disability and was diagnosed as having heart problems some 30 years following service when he underwent a heart catheterization procedure.  

The Board has considered the Veteran claims that he experienced chest pain in service, and that he sought treatment for such complaints during and after service.  Indeed, his service treatment records do reflect complaints while on active duty, and such complaints are also documented in the record shortly after discharge.  Furthermore, the Board recognizes he is competent to report sensory or observed symptoms such as chest pain or other discomfort, and his testimony in that regard is entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, he is not necessarily competent to attribute those symptoms to a specific underlying pathology or diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that the Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise). 

Here, the overwhelming medical evidence of record establishes that the Veteran's complaints of chest pain in service were directly attributable to smoking and that that he was found to be negative for heart disease both during and shortly after service.  As noted, the Veteran sought treatment in January 1968 for chest pain that was deemed muscular in nature at that time as his chest examination was clear.  Thereafter, in November 1969, the Veteran sought treatment for shortness of breath and pain in his chest.  A December 1969 chest x-ray was within normal limits.  An April 1971 treatment note reflects the Veteran's complaints of shortness of breath, chest pains, and chronic cough.  He advised that he has smoked one pack of cigarettes a day for 10 years and the treating personnel associated his dry cough with his smoking history.  The examiner further noted the Veteran's complaints of right lung pain with intermittent aching associated with his smoking.  As for the chronic cough, the Veteran reported a long history and that it was not productive.  This was again associated with smoking.  

A separation physical examination dated April 9, 1971, indicates that there was no heart disability found.  Chest x-rays were noted on that form to be negative, but a subsequent laboratory record dated April 11, 1971, indicates that the Veteran had a small heart with wide rib spacing, and barrel symmetry in the chest-all suggestive of emphysema.  During July 1971 VA examinations, the examiner indicated that the Veteran's heart, blood pressure, and peripheral vessels were all entirely normal, and an electrocardiogram was within normal limits at that time.  In other words, the medical records do not reflect the Veteran's contention that the onset of his heart problems during and since service.  While the Veteran's contemporaneous complaints noted therein do corroborative his assertions of continuity of symptomatology, the medical evidence of record consistently attributes those complaints to smoking and confirm that an underlying heart disability did not have its onset in service or within one year of separation from service.  The Board finds the contemporaneous medical evidence of record as well as the December 2010 VA opinion that was based on a thorough review of the Veteran's medical history, to ultimately be the most probative evidence of record as to whether a heart disability had its onset in service or is otherwise related to service.  

The Board also notes that, to the extent that smoking while on active duty contributed to the later development of heart disease, service connection for disability on the basis that it resulted from disease or injury attributable to the use of tobacco products during active service is prohibited by law.  38 U.S.C.A § 1103(a) (West 2002); 38 C.F.R. § 3.300(a) (2012).  The Board acknowledges the finding of emphysema shortly prior to separation; however, as will be discussed below, service connection is being granted for COPD/emphysema pursuant to 38 C.F.R. § 3.300(b)(1) (2012), which provides for an exception to that rule for disabilities that became manifest during military service.  

The Board is also aware that the Veteran served in Udon, Thailand, however, at no time has the Veteran contended that his heart disability related to any Agent Orange exposure-to include exposure to herbicides while serving in Thailand.  The Veteran was provided the VA memorandum regarding herbicide use in Thailand, and never contended that his current heart disability is related to herbicide exposure.  Indeed, the evidence of record shows no in-service exposure of herbicides or service within the areas of Thailand where herbicides may have been used.  In addition there is an August 2011 Memorandum for the Record indicating that the Veteran did not have Republic of Vietnam service, so despite his coronary artery disease, he is not considered a Nehmer class member.  As such, the Veteran is not entitled to service connection for this disability under 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii), 3.309(e). 

In summary, no medical professional has definitively attributed the Veteran's current heart disability to military service.  In that regard, the Board places much more weight on the opinion of the competent VA health care providers who conducted physical examinations and considered all the evidence of record, than on the Veteran's lay assertions that his heart disability is due to his military service.  Additionally, the Veteran's heart disability has been attributed to his significant smoking history and service connection secondary to tobacco use is precluded under these circumstances as the Veteran was not shown to have a heart disability that manifested during in service pursuant to 38 C.F.R. § 3.300.  

As reflected by the discussion above, the preponderance of the evidence is against the Veteran's claim for service connection.  As such, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lung Disability;

Upon careful review of the evidence of record, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's currently diagnosed lung disability had its onset during military service.  

The Board again notes that to the extent that any of the Veteran's disabilities may be related to his extensive history of tobacco use while in service, service connection for disability on the basis that it resulted from disease or injury attributable to the use of tobacco products during active service is prohibited by law.  38 U.S.C.A § 1103(a) (West 2002); 38 C.F.R. § 3.300(a).  Although the general rule is that disabilities caused by smoking during service are generally prohibited from being service connected, 38 C.F.R. § 3.300(b)(1) shows an exception to that rule for disabilities that became manifest during military service.  In other words, service connection is not prohibited if the disability can be service-connected on some basis other than a veteran's use of tobacco products during service, or if the disability became manifest during service.  See 38 U.S.C.A. § 1103(a); 38 C.F.R. § 3.300(b) (2012).

In the instant case, the Veteran consistently complained of chest pain, shortness of breath, and lung pain during service.  An April 1971 chest x-ray even showed wide-rib spacing, hyperlucent lung fields, and barrel symmetry that were all suggestive emphysema.  Indeed, during his post-service 1971 VA examination, the examiner found no evidence of emphysema at the time, but the Veteran reported that he was told he had been told that he had lung problems during service.  He even filed for service connection for his lung disability soon after discharge from service.  As noted above, he was later diagnosed as having a lung disability-identified as COPD and emphysema.  

Thus, there are multiple post-service diagnoses of lung problems, and the Veteran has contended he has experienced lung problems since service.  Additionally, there is evidence showing multiple complaints of lung problems during service and significant medical evidence suggesting the onset of emphysema prior to discharge in the form of the April 1971 record.  Although the Board is troubled by the subsequent negative finding of emphysema in the 1971 VA examination, the Board concludes that the April 1971 record is sufficient to place the evidence in equipoise as to whether COPD/emphysema had its onset in service.  Therefore, pursuant to § 3.300(b)(1) as an exception to the general rule regarding smoking-related disabilities, the Board has considered the relevant lay and medical evidence of record, and finds that service connection for COPD/emphysema is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a heart disability is denied.

Service connection for a lung disability is granted.  



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


